Citation Nr: 0600233	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  97-00 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for low back 
degenerative disc disease (DDD) with arthritic changes, 
evaluated as 40 percent disabling, prior to September 23, 
2002.

Entitlement to an increased evaluation for low back 
degenerative disc disease (DDD) with arthritic changes, 
evaluated as 40 percent disabling, from September 23, 2002 
through September 25, 2003.

Entitlement to an increased evaluation for low back 
degenerative disc disease (DDD) with arthritic changes, 
evaluated as 40 percent disabling, from September 26, 2003.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served various periods of active duty for 
training during Reserve service from July 1964 to July 1970.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 1996 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which increased the rating from 20 
percent to 40 percent, but which denied an evaluation in 
excess of 40 percent for the service-connected low back DDD 
with arthritic changes.  The veteran testified before the 
undersigned at a personal hearing conducted at the St. 
Petersburg RO.  A transcript of this hearing is in the claims 
folder.  In April 1999, the Board remanded this case for 
additional development.  In August  2004, the Board again 
remanded this case.  It is now before the Board for further 
appellate consideration.

In March 2004, the veteran was awarded separate service 
connection for lateral femoral cutaneous neuropathy of the 
right and left lower extremities, each assigned a 10 percent 
disability evaluation, effective September 26, 2003 (the 
effective date of the new rating criteria).  




FINDINGS OF FACT

1.  The veteran's low back DDD is manifested by complaints of 
low back pain, moderate to severe limitation of motion, and 
no more than mild sensory disturbance of the femoral 
cutaneous nerve with numbness of the thighs bilaterally.  

2.  Except for an absent left ankle jerk, there are no 
neurologic deficits involving the sciatic nerve; muscle 
strength is normal, and there is no atrophy or muscle spasm.

3.  Treatment by bed rest has not been prescribed by a 
physician. 


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability evaluation 
greater than 40 percent for the low back DDD with arthritic 
changes have not been met under the criteria in effect prior 
to September 23, 2002.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, Part 4, 
including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
Diagnostic Code (DC) 5293 (2002).

2.  The schedular criteria for a disability evaluation 
greater than 40 percent for the low back DDD with arthritic 
changes have not been met under the criteria in effect from 
September 23, 2002.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, Part 4, 
including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, DC 
5293 (2003).

3.  The schedular criteria for a disability evaluation 
greater than 40 percent for the low back DDD with arthritic 
changes have not been met under the criteria in effect from 
September 26, 2003.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, Part 4, 
including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, DCs 
5253 to 5243 (2005).

4.  The scheduler criteria for a separate 10 percent rating, 
but no higher, for femoral cutaneous neuropathy of the right 
lower extremity and a 10 percent rating, but no higher, for 
femoral cutaneous neuropathy of the left lower extremity are 
met from September 23, 2002.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.71a, 4.124a, DCs 
5293-8526 (2003), 5243-8526 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary matters

The Veteran's Claims Assistance Act of 2000 (VCAA) was signed 
into law on November 9, 2000.  This has been codified at 
38 U.S.C.A. §§ 5103(a) and 5103A (West 2002).  The regulation 
implementing the statute can be found at 38 C.F.R. § 3.159.  
These laws require that, upon the receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously of record, that is necessary to substantiate the 
claim.  This notice shall indicate which portion of the 
information and evidence, if any, is to be provided by the 
claimant, and which portion, if any, is to be obtained by VA 
on behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2005).  VA will also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  38 C.F.R. § 3.159(b).  
VA must make reasonable efforts to assist the claimant in 
obtaining the relevant evidence, except that VA is not 
required to assist if no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(1) and (2) (West 2002); 38 C.F.R. 
§ 3.159(c).  

VA must make reasonable efforts to obtain records identified 
by the claimant and which the claimant has authorized VA to 
obtain.  If VA is unable to obtain these records, VA must 
notify the claimant of the records that could not be 
obtained, briefly explain the efforts made to obtain them, 
and describe any further actions VA will take with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(1) and (2) (West 2002);  
38 C.F.R. § 3.159(c)(1) (2005).  If VA is attempting to 
obtain records from a Federal department or agency, the 
effort to obtain them will continue until the records have 
been obtained unless it is reasonably certain that such 
records do not exist or that further efforts to find them 
would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2005).

The CAVC decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision in a claim for VA benefits.  

In the present case, the veteran filed a substantially 
complete claim for an increased evaluation for his service-
connected low back DDD in July 1995.  A rating action was 
issued in June 1996, which increased the evaluation to 40 
percent, but which denied an evaluation in excess of 40 
percent.  In December 2002, the RO sent a VCAA letter to the 
claimant which provided notice to the claimant of what 
information and evidence must be submitted to substantiate 
the claim, as well as what information and evidence must be 
provided by the veteran and what information and evidence 
would be obtained by VA.  He was also told to submit any 
evidence relevant to his claim.  In March 2004, he was sent a 
Supplemental statement of the case (SSOC), which included the 
provisions of 38 C.F.R. § 3.159, the regulation that 
implemented the VCAA.  Another VCAA notice letter was sent to 
the veteran in November 2004, in which he was specifically 
told to send in any evidence in his possession pertaining to 
the claim, and in August 2005 he was sent an additional SSOC, 
which again included the provisions of 38 C.F.R. § 3.159.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  See Conway v. Principi, 353 F.3d 1359 (2004).  

The Board finds that the timing error in this case is not 
prejudicial to the claimant.  The veteran was provided notice 
on at least four different occasions (see above).  He was 
asked to provide information concerning any private 
treatment; he provided this information and the RO obtained 
these records and associated them with the claims folder.  
The Board had requested copies of the veteran's VA treatment 
records, which were obtained and associated with the claims 
folder.  Finally, he was afforded a VA examination.  
Therefore, it is found that the veteran was aware of the 
evidence and information that was needed to substantiate his 
claim; moreover, VA obtained those records that were 
available in relationship to the claim.  In addition, the 
claim was readjudicated following the provision of the 
notice.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of the claim and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the claimant.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record, and VA examination reports are on file along with 
VA outpatient treatment records and private medical reports.  
The Board finds that VA has done everything reasonably 
possible to assist the claimant.  There is no indication that 
there is any additional relevant competent evidence to be 
obtained either by the VA or by the claimant, and there is no 
other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  



Factual background

Service connection for residuals of a low back injury was 
granted by rating decision of August 1974.  A 20 percent 
rating was assigned, and that rating remained in effect until 
the increase to a 40 percent rating was granted in the June 
1996 rating decision that is the subject of this appeal.

The relevant evidence of record included a July 1995 VA 
outpatient treatment report which showed that the veteran had 
complained of low back pain for some 30 years.  He had 
numbness on both sides of the legs.  He denied any bladder or 
bowel problems.  He displayed decreased light touch sensation 
on the lateral sides of both legs and his motor strength was 
normal.

The veteran was examined by VA in October 1995.  He 
complained of constant low back pain with bilateral leg pain, 
which he stated was constant and which would get 
progressively worse throughout the day.  He stated that he 
could not tolerate standing in one spot or sitting for 
prolonged periods of time.  The objective examination found 
no reflex or motor defects.  There was no weakness but there 
was decreased sensation in the L4 root on the right.  
Straight leg raises were negative.  He displayed good heel 
and toe walking.  There were no postural abnormalities and no 
fixed deformities.  Forward flexion was to 40 degrees (after 
that he had severe pain); extension was to 10 degrees; 
lateral flexion was to 20 degrees bilaterally; and rotation 
was to 25 degrees bilaterally.  The diagnosis was DDD, 
lumbosacral spine, with arthritic degenerative changes.

A neurological evaluation was conducted by a private 
physician in May 1997.  The veteran complained of pain that 
would go into the anterior of the thighs, all the way to his 
toes.  He also described a burning sensation in the anterior 
area of both thighs.  This burning sensation was 
intermittent.  The reduction of sensation in these areas was 
noted to be more persistent.  He was able to sit or stand for 
30 to 45 minutes.  The objective examination found that his 
knee jerks were 2+; the right ankle jerk was 1+, and the left 
ankle jerk was absent (even with reinforcement maneuvers).  
The sensory examination revealed that he had classical areas 
of reduced pin sensation in the distribution of the lateral 
femoral cutaneous nerves.  There was also a slight reduction 
in sensation over the lateral aspect of the left foot 
compared to the right.  There was hamstring tightness on 
straight leg raising.  He complained of some back pain at 
about 80 degrees.  Forward flexion was to about 45 to 50 
degrees; extension was to 15 to 20 degrees; and he had good 
lateral flexion.  There was pain over the L5 area.  There 
were no paravertebral spasms and no pain in the sacroiliac 
joints or the sacral notches.  The absent left ankle jerk 
without specific focal weakness was consistent with a 
diagnosis of left S1 radiculopathy.  The most likely 
pathology would be disc pathology or lumbar spondylotic 
phenomenon involving L5-S1 with root involvement.  The 
abnormal sensation in the thighs was consistent with meralgia 
paresthetica.

The veteran testified before the undersigned in February 
1999.  He stated that he had a difficult time sitting and had 
burning in his legs.  He also indicated that he had sexual 
dysfunction and had to urinate all the time.  He could not 
engage in prolonged walking, sitting, or standing; he also 
could not bend.  He noted that his doctors wanted him to get 
more exercise because of his heart condition, but that he was 
unable to do so because of his back.  He stated that he was 
wearing a back brace with lumbar support.  He denied going 
for treatment since there was very little that medical 
doctors could do for him.

VA afforded the veteran an examination in October 2003.  He 
stated that he had translumbar pain that would occasionally 
radiate into the buttock; occasionally it would radiate to 
both sides. This pain would extend down the anterior aspect 
of both legs to the toes.  He stated that his flare-ups could 
be severe two to three times per week.  On those days, he 
would stay in bed.  He denied using a back brace.  He had 
increased functional loss during flare-ups and there was loss 
due to pain.  He reported weakened movement, pain on 
movement, and excess fatigability during flare-ups.  The 
objective examination found loss of the lordotic curve, no 
muscle spasm and no tenderness to palpation.  There was no 
evidence of muscle weakness or atrophy either proximally or 
distally in either leg.  Straight leg raises were deemed to 
be negative since his reported back pain did not radiate into 
either leg during the straight leg maneuver and because the 
veteran reported that flexion of the head during the straight 
leg maneuver did not exacerbate the pain or cause it to 
radiate.  Deep tendon reflexes were 2+; the right ankle jerk 
was 1+; and the left ankle jerk was absent.  The L4, L5, and 
S1 dermatomes were intact bilaterally.  He was unable to 
forward flex the spine more than 15 out of normal 90 degrees 
extensively because of the induction of severe lumbar pain.  
Extension was limited to 10 out of 30 degrees; lateral 
flexion was limited to 20 out of 30 degrees; and rotation was 
limited to 20 out of 30 degrees.  These limitations were all 
related to exacerbations of lumbar pain.  The diagnosis was 
multilevel DDD and bone disease of the lumbar spine.  

A February 2004 MRI report showed compression of the superior 
aspects of the T12 and L1 vertebral bodies with no 
retropulsion into the spinal canal which appeared to be 
chronic in nature.  There were other levels of disc bulge 
with no definite compromise of the nerves.  This VA 
outpatient treatment records developed between 2003 and 2004 
showed his continuing complaints of back pain.

Applicable laws and regulations and analysis

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder. 38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities. 38 C.F.R. 
Part 4 (2005).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records. 38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern. Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition. See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

The Board observes that the words "slight," "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just." 38 C.F.R. § 4.6.  It should also be noted that use of 
descriptive terminology such as "mild" by medical examiners, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating. 38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

The veteran's service-connected chronic low back strain with 
degenerative disc disease was rated 40 percent disabling 
under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5293 (2002 & 2003).

The Board notes that, during the pendency of the veteran's 
appeal, substantive changes were made twice to that portion 
of the Rating Schedule that addresses spine disease, 
including intervertebral disc syndrome, Diagnostic Code 5293.  
See 67 Fed. Reg. 54,345-349 (Aug. 22, 2002) (codified at 38 
C.F.R. § 4.71a, DC 5293 (2003)).  These changes became 
effective on September 23, 2002.  See also 68 Fed. Reg. 
51,454, 51,458 (Aug. 27, 2003) (codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243).  These changes became 
effective on September 26, 2003.

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria but, should an increased rating be warranted under 
the revised criteria, that award may not be made effective 
before the effective date of the change.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the extent 
it held that, where a law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to appellant should apply).  See also VAOPGCPREC 7-
2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000); 38 
U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2004).

The Board notes that the veteran was provided notice of the 
revised regulations in the March 2004 SSOC described above.  
He also was provided with a copy of the new rating criteria 
in November 2004 (as part of the VCAA notice).  Thus, the 
Board finds that it may proceed with a decision on the merits 
of the veteran's claim, with consideration of the original 
and revised regulations, without prejudice to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Under the old DC 5293, effective prior to September 23, 2002, 
a 20 percent evaluation was warranted for moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent evaluation required severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  
Id.  A 60 percent evaluation required pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy (i.e., with characteristic 
pain and demonstrable muscle spasm and an absent ankle jerk 
or other neurological findings appropriate to the site of the 
diseased disc) and little intermittent relief.  Id.

In this case, it is clear that the veteran suffers from an 
ongoing low back disability that involves pain and 
discomfort, as well as limited motion. The Board has 
carefully reviewed the extensive medical findings set out 
above, and it finds, first, that the veteran's disability 
does not warrant an increase to a 60 percent disability 
rating under the criteria of old DC 5293.  A 60 percent 
disability rating requires pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy (i.e., with characteristic pain and demonstrable 
muscle spasm and an absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc) and 
little intermittent relief.  While the veteran has 
demonstrated an absent left ankle jerk, the Board does not 
find that this is sufficient, given his lack of paravertebral 
muscle spasms, weakness or atrophy of the lower extremities, 
to justify a 60 percent disability evaluation. 

The Board has also evaluated the veteran's disability under 
all other applicable diagnostic codes in effect prior to 
September 23, 2002, to determine whether he could have been 
rated higher than 40 percent.  However, the veteran was never 
diagnosed with fracture of his vertebra, nor does his medical 
evidence show he had ankylosis of any portion of his spine.  
Therefore, 38 C.F.R. § 4.71a, DCs 5285-5289 (2002) are not 
for application.

38 C.F.R. § 4.71a, DC 5292 awards a 10 percent disability 
rating for slight limitation of motion of the lumbar spine, 
20 percent disability for moderate limitation of motion, and 
40 percent disability for severe limitation of motion of the 
lumbar spine.  The veteran has demonstrated severe limitation 
of motion of the spine which is contemplated in the 40 
percent rating assigned under DC 5293 and is compensated 
accordingly.

Finally, under 38 C.F.R. § 4.71a, DC 5295 (2002), a 
lumbosacral strain is rated as 20 percent disabling with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in a standing position and is rated 
40 percent disabling when severe, with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  In this case, 
rating the veteran under this rating criteria would not 
afford him a higher evaluation, since 40 percent is the 
maximum evaluation available under this DC. 

Effective September 23, 2002, the criteria for rating 
intervertebral disc syndrome were amended. Under 38 C.F.R. § 
4.71a, DC 5293 (2003), intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the previous 12 months warrant a 20 percent 
evaluation.  Incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months warrant a 40 percent evaluation. Id.  
Incapacitating episodes having a total duration of at least 
six weeks during the past 12 months warrant a 60 percent 
evaluation.  Id.

In addition, the rating provisions contained these notes:

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

Under DC 5293 (2003), the veteran's disability also does not 
warrant an increase to 60 percent. While the veteran has 
testified that he stays in bed two to three times per week 
when he has flare-ups of his back pain, this statement is not 
substantiated by his medical evidence.  As noted under the 
code, the incapacitating episodes must be prescribed and 
treated by a physician.  They cannot merely be self-
instituted, as in the veteran's case.  Therefore, an increase 
to 60 percent is not warranted under DC 5293 based on 
incapacitating episodes.

Consideration must also be given to rating the orthopedic and 
neurologic manifestations and combining them under 38 C.F.R. 
§ 4.25.  As noted above neither DC 5292 nor DC 5295 would 
afford the veteran a rating higher than 40 percent based on 
orthopedic manifestations.  DCs 5285-5289 also do not apply 
as explained above.  

The Board notes that the RO established separate ratings for 
neurological residuals of the veteran's degenerative disc 
disease in a March 2004 rating decision that separately rated 
lateral femoral cutaneous neuropathy of the right leg and 
lateral femoral neuropathy of the left leg, each rated 10 
percent under DC 5243-8526 from September 26, 2003, the date 
of the 2003 regulatory change to the Rating Schedule.  
However, the regulatory change to the Rating Schedule that 
became effective on September 23, 2002, also required 
consideration of rating the low back disorder on the basis of 
the separate orthopedic and neurologic manifestations.  VA 
examination in 1997 showed complaints of thigh numbness 
attributed to meralgia paresthetica similar to those shown on 
the examination in 2003 attributed to neuralgia paresthetica.  
Consequently, the Board concludes that consistent with the 
assignment of separate ratings for femoral cutaneous 
neuropathy made by the RO in the March 2004 rating decision, 
a separate 10 percent rating for lateral femoral cutaneous 
neuropathy of each leg is warranted under the scheduler 
criteria that became effective on September 23, 2002, and to 
this extent, the appeal is granted.  However, a rating higher 
than 10 percent is not warranted for either leg.  

DC 8526 provides a 10 percent rating for mild incomplete 
paralysis of the femoral nerve, a 20 percent rating for 
moderate incomplete paralysis of the femoral nerve and a 30 
percent rating for severe incomplete paralysis of the femoral 
nerve.  38 C.F.R. § 4.124a also states that when nerve 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  On examination in 
1997 only slight reduction in sensation was noted, and the 
veteran described his subjective manifestations of burning 
sensation in the thighs as intermittent only.  On examination 
in 2003 the L4, L5 and S1 sensory dermatomes were intact and 
only some numbness was noted in the lateral thighs.  The 
evidence shows no more than mild incomplete paralysis of each 
femoral cutaneous nerve, and ratings higher than 10 percent 
are not warranted.

The Board also notes that DC 8520, providing ratings for 
incomplete paralysis of the sciatic nerve, assigns a 10 
percent rating for mild incomplete paralysis.  However, 
except for the absence of the left ankle jerk, there have 
been no neurological sciatic nerve deficits shown on 
examination.  On the 2003 examination there was no muscle 
weakness or atrophy, and straight leg raising was normal.  No 
functional impairment of the sciatic nerve was shown.  The 
Board finds no basis for assigning separate ratings based on 
sciatic nerve involvement.

Effective September 26, 2003, the criteria for rating 
diseases and injuries of the spine were again amended.  The 
criteria for rating intervertebral disc syndrome were 
renumbered and are now located at 38 C.F.R. § 4.71a, DD 5243 
(2004).  The specific criteria, however, were not amended 
from those of 2002, except for the alternate criteria for 
rating the disability under the General Rating Formula  for 
the spine.  The criteria for the General Rating Formula for 
Diseases and Injuries of the Spine (DCs 5235 to 5243, unless 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes) are as 
follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

Unfavorable ankylosis of the entire spine.....100%

Unfavorable ankylosis of the entire thoracolumbar 
spine.....50%

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.....40%

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.....30%

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.....20%

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees. 
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Here, the Board first finds that an increased rating based on 
incapacitating episodes is not warranted.  Those criteria are 
the same as the criteria based on incapacitating episodes 
provided in the September 2002 changes to the scheduler 
criteria, and, as noted above, he has not had bed rest 
prescribed by a physician.  

As to rating the orthopedic manifestations of the veteran's 
lumbar DDD under the general rating formula, an increase to 
50 percent is not warranted because the veteran has not 
demonstrated unfavorable ankylosis of the entire 
thoracolumbar spine.  The neurologic manifestations of his 
DDD are rated at 10 percent for each leg, and as explained 
above, a rating higher than 10 percent for each leg is not 
warranted under DC 8526 or 8520.

Finally, the Board notes that it has considered the veteran's 
functional loss due to pain on motion, under the provisions 
of 38 C.F.R. §§ 4.40, 4.45 for all rating codes potentially 
applicable to the veteran's disability.  DeLuca v. Brown, 8 
Vet. App. 202, 207-8 (1995).  Within this context, a finding 
of functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant. 38 C.F.R. § 4.40. The Board finds that the effects 
of pain reasonably shown to be due to the veteran's service-
connected low back disability are contemplated in the 40 
percent rating assigned by the Board.  There is no indication 
that pain, due to disability of the spine, has caused 
functional loss greater than that contemplated by the 40 
percent evaluation assigned; any additional functional 
impairment is not tantamount to, nor does it more nearly 
reflect, ankylosis of the spine. 38 C.F.R. § 4.40, 4.45; 
DeLuca v. Brown, supra.

Extraschedular evaluation

According to 38 C.F.R. § 3.321(b)(1) (2004), ratings are to 
be based as far as practicable upon the average impairment of 
earning capacity.  However, in those exceptional cases where 
the schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is:  A finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  Here, there is no evidence of frequent 
hospitalization for treatment of his back disability.  The 
evidence shows that he was working as a truck driver but lost 
his professional truck driver's license because of a seizure 
disorder (see medical report of R.P. Singer, M.D., dated in 
August 2001).  Also, in a statement received in June 2004 the 
veteran reported that his doctor recommended total disability 
because of his heart disease.  Marked interference with 
employment is not shown as a result of the service-connected 
lumbar spine disability, and the Board finds no exceptional 
circumstances in this case that would warrant referral to the 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for consideration of an 
extraschedular evaluation.


ORDER

Entitlement to an increased evaluation for low back 
degenerative disc disease with arthritic changes, evaluated 
as 40 percent disabling, based on the criteria in effect 
prior to September 23, 2002, is denied.

Entitlement to an increased evaluation for low back 
degenerative disc disease with arthritic changes, evaluated 
as 40 percent disabling, based on the criteria in effect 
after September 23, 2002, and September 26, 2003, is denied.

Entitlement to separate 10 percent ratings each for left leg 
femoral cutaneous neuropathy and for right leg femoral 
cutaneous neuropathy from September 23, 2002, is granted.

Entitlement to increased evaluations for femoral cutaneous 
neuropathy, separately rated at 10 percent for each leg, is 
denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


